Roe, C.J. This claim arises as a result of this Claimant erroneously accepting and cashing for the payee an outdated check which had escheated to the State of Illinois upon the expiration of six months following the original issue date. At the time of escheating to the State, the State warrant became void by operation of law and was no longer a negotiable instrument which could be properly negotiated. As pointed out by the Respondent, section 10.10 of the State Comptroller Act (Ill. Rev. Stat. 1977, ch. 15, par. 210.10), provides in part that “Only the person entitled to the original warrant, or his heirs or legal representatives, or a third party to whom it was properly negotiated or the heirs or legal representatives of such party, may request a replacement warrant.” Inasmuch as the warrant upon its escheating became void and no longer negotiable, there could be no proper negotiation of this warrant to the Claimant. Therefore, it follows that this Claimant is not entitled to request a replacement warrant under this statute. We therefore hold that this claim must be and the same is hereby dismissed.